UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6102


PATRICK BERTRAM WALKER,

                    Petitioner - Appellant,

             v.

WARDEN OF BROAD RIVER CORRECTIONAL INSTITUTION,

                    Respondent - Appellee,

             and

STATE OF SOUTH CAROLINA,

                    Respondent.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Henry M. Herlong, Jr., Senior District Judge. (1:09-cv-02672-HMH)


Submitted: May 16, 2017                                          Decided: May 30, 2017


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Patrick Bertram Walker, Appellant Pro Se. William Edgar Salter, III, Assistant Attorney
General, Donald John Zelenka, Deputy Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Patrick Bertram Walker appeals the district court’s text order denying his Motion

to Correct the Record and Emergency Relief. We have reviewed the record and Walker’s

claims and find no reversible error. Accordingly, we affirm the district court’s text order.

Walker v. Warden, No. 1:09-cv-02672-HMH (D.S.C. Dec. 15, 2016). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3